Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 12, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herz et al (US 20010014868 A1) hereafter Herz in view of Challapalli et al (US 8015217 B2) hereafter Challapalli.
Regarding claim 1, Herz teaches a computer-implemented method comprising: receiving, by a server, data representing an opportunity from a plurality of data sources (Para 0024, the main computer 101 has access to databases of information about possible offers, “possible offer” is analogous to “opportunity”); obtaining, by the server, historical data from a data repository based on the received data representing the opportunity (Para 0024, the main computer 101 has access to databases of information about shoppers with whom it has dealt before, “information about shoppers” is analogous to “historical data”); filtering, by the server, the data based on characteristics describing (i) the opportunity, (ii) the received data, and (iii) the obtained historical data (Para 0175, The weights stored for a given shopper are used when selecting or clustering offers of interest to that shopper, “selecting or clustering” is analogous to “filtering”, “offers of interest” is analogous to “the data”, “weights” is analogous to “characteristics describing (i) the opportunity, (ii) the received data, and (iii) the obtained historical data”); generating, by the server, a win percentage for the opportunity based on the data using a set of trained interconnected classifiers (Para 0037, The likelihood of acceptance can be calculated, “likelihood of acceptance” is analogous to “win percentage”); in response to generating the win percentage for the opportunity, generating, by the server, a plurality of data insights using the set of classifiers and the generated win percentage, wherein the plurality of data insights describe one or more data predictions for pursuing the opportunity (Para 0037, Once the system has determined a shoppers likelihood of accepting a given offer, it can calculate the expected profit from making that offer, “expected profits” is analogous to “data predictions”, the process of calculating expected profits inherently requires “data insights” ); and providing, by the server, the win percentage (Para 0277, probable statistically predicted next responses of the customer in response to each offer and/or sales pitch, “responses of the customer” is analogous to “win percentage”) and the plurality of data insights (Para 0277, domain specific price sensitivity, product/offer affinities, optimal sales pitches) regarding the opportunity for output (Para 0277, the user interface may be adapted to incorporate visualization tools for the sales person).
Herz does not appear to explicitly teach generating, by the server, standardized feature vectors based on non-standardized data. In analogous art, Challapalli teaches generating, by the server, standardized feature vectors based on non-standardized data (Para 17, the conversion routine is defined by the user for converting a user-defined data type to a standard data type). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herz to include generating, by the server, standardized feature vectors based on non-standardized data, as taught by Challapalli. One of ordinary skill in the art would be motivated to modify the method of Herz to include generating, by the server, standardized feature vectors based on non-standardized data in order to provide improved access to user data, as taught by Challapalli (Para 10, solution provides a method and system for referentially converting user-defined data types into recognizable standard data types for providing improved access to user data).
Regarding claim 2, Herz in view of Challapalli hereafter Herz- Challapalli teaches the method of claim 1, as shown above. Herz teaches wherein receiving the data representing the opportunity from the plurality of data sources further comprises: receiving, by the server, the data (Herz, Para 0024, In order to carry these functions out, the main computer 101 has access to databases of information about possible offers) describing a sales pitch for the opportunity from the plurality of data sources (Herz, Para 0246, In general, an offer is an assemblage of many details--not only a product but also a sales pitch), the plurality of data sources storing at least one of: (i) web documents, (ii) emails, (iii) financial transactions, (iv) mobile communications, (v) digital documents (Herz, Para 0024, the main computer has access to databases of information about possible offers, “databases” inherently contain “digital documents”), and (vi) client data associated with the opportunity.
Regarding claim 3, Herz- Challapalli teaches the method of claim 2, as shown above. Herz teaches wherein obtaining the historical data from the data repository based on the received data further comprises: identifying, by the server, the client data that the opportunity references (Herz, Para 0019, a summary of the degree to which a particular shopper likes or dislikes various offer profiles is termed the "offer demand summary" of that shopper, “offer demand summary” is analogous to “client data”); and retrieving, by the server, historical data using the identified client data from the data repository, wherein the data repository stores at least one of: (i) financial data associated with a plurality of clients, (ii) digital documents associated with the plurality of clients (Herz, Para 0024, the shopper database is a list of shopper profiles, including such information as demographic information and shopping history, indexed by shopper identifying name or number), and (iii) previous predictions generated by the server associated with the plurality of clients for other opportunities.
Claim 12 is the system claim corresponding to the method claim 1, and is analyzed and rejected accordingly.
Claim 13 is the system claim corresponding to the method claim 2, and is analyzed and rejected accordingly.
Claim 14 is the system claim corresponding to the method claim 3, and is analyzed and rejected accordingly.
Claim 20 is the medium claim corresponding to the method claim 1, and is analyzed and rejected accordingly.
Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herz in view of Challapalli further in view of Tan (US 20070276806 A1) hereafter Tan. 
Regarding claim 4, Herz- Challapalli teaches the method of claim 1, as shown above. Herz teaches generating non-standardized data that comprises the received data and the obtained historical data (Herz, Para 0024, the main computer 101 has access to databases of information about shoppers with whom it has dealt before, “information about shoppers” is analogous to “historical data”). However, Herz does not appear to explicitly teach wherein generating the standardized feature vectors based on the non-standardized data further comprises: tokenizing, by the server, the non-standardized data to identify multiple tokens, wherein the multiple tokens correspond to feature vectors in an N-dimensional data set. In analogous art, Tan teaches tokenizing, by the server, the non-standardized data to identify multiple tokens, wherein the multiple tokens correspond to feature vectors in an N-dimensional data set (Para 0104, any data comprising m-values over n-dimensional space can be tokenized to generate a collection of named tokens, “data comprising m-values over n-dimensional space” is analogous to “non-standard”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herz to include tokenizing, by the server, the non-standardized data to identify multiple tokens, wherein the multiple tokens correspond to feature vectors in an N-dimensional data set, as taught by Tan. One of ordinary skill in the art would be motivated to  modify the method of Herz to include tokenizing, by the server, the non-standardized data to identify multiple tokens, wherein the multiple tokens correspond to feature vectors in an N-dimensional data set in order to allow the ability to efficiently search non-standard data, as taught by Tan (Para 0102, They will also increase the ability to search documents comprising m values or parameters over n-dimensional space efficiently and systematically). 
Regarding claim 5, Herz- Challapalli in view of Tan teaches the method of claim 4 as shown above. Herz does not appear to explicitly teach wherein filtering the standardized feature vectors further comprises: filtering, by the server, the multiple tokens based on a set of predefined categories, wherein filtering the multiple tokens (i) reduces a dimensionality of the N-dimensional data set and (i) associates the tokens from the multiple tokens with one or more of the categories from the set of predefined categories. In analogous art, Tan teaches filtering, by the server, the multiple tokens based on a set of predefined categories, wherein filtering the multiple tokens (i) reduces a dimensionality of the N-dimensional data set (Para 0036, a pattern token "up" has the name "up" for searching and it carries the attribute of a rising stock price, “rising stock price” is 2 dimensional data, “pattern token ‘up’” is the reduce dimensional expression of “rising stock price”)  and (i) associates the tokens from the multiple tokens with one or more of the categories from the set of predefined categories (Para 0035, Tokenizer 28 matches input element 26 against a series of predefined token patterns 30, including Token Pattern 1, Token Pattern 2, Token Pattern j, and Token Pattern m, which represent different attributes, such as price going up, price going down, price reaching peak, etc., “predefined token patters” is analogous to “predefined categories”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Herz to include filtering, by the server, the multiple tokens based on a set of predefined categories, wherein filtering the multiple tokens (i) reduces a dimensionality of the N-dimensional data set and (i) associates the tokens from the multiple tokens with one or more of the categories from the set of predefined categories, as taught by Tan. One of ordinary skill in the art would be motivated to modify the method of Herz to include filtering, by the server, the multiple tokens based on a set of predefined categories, wherein filtering the multiple tokens (i) reduces a dimensionality of the N-dimensional data set and (i) associates the tokens from the multiple tokens with one or more of the categories from the set of predefined categories in order to provide a word-based representation of non-word-based documents, as taught by Tan (Abs, The collection of the generated named tokens is a word-based representation of the non-word-based document). 
Claim 15 is the system claim corresponding to the method claim 4, and is analyzed and rejected accordingly.
Claim 16 is the system claim corresponding to the method claim 5, and is analyzed and rejected accordingly.

Claims 6, 7, 8, 9, 10, 11, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Herz in view of Challapalli further in view of Vassilev (US 20200050964 A1) hereafter Vassilev.
Regarding claim 6, Herz- Challapalli teaches the method of claim 1 as shown above. Herz teaches wherein generating the win percentage for the opportunity based on the received data and the historical data using the set of trained interconnected classifiers further comprises: generating, by a win prediction classifier of the server, the win percentage for the opportunity based on the filtered data (Herz, Para 0037, The likelihood of acceptance can be calculated, “likelihood of acceptance” is analogous to “win percentage”). However, Herz does not appear to explicitly teach one or more machine learning algorithms that trained the prediction classifier. In analogous art, Vassilev teaches one or more machine learning algorithms that trained the prediction classifier (Para 0065, implement a machine learning algorithm in order to construct a classifier). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herz to include one or more machine learning algorithms that trained the prediction classifier, as taught by Vassilev. One of ordinary skill in the art would be motivated to modify the method of Herz to include one or more machine learning algorithms that trained the prediction classifier in order to automate the construction of a prediction classifier, as taught by Vassilev (Para 0066, Machine learning is an algorithmic method known to those skilled in the art, which makes it possible to automate the construction of a prediction classifier F from a set of learning data formed by the balanced data). 
Regarding claim 7, Herz- Challapalli in view of Vassilev teaches the method of claim 6, as shown above. Herz teaches generating, by a competition price range prediction classifier of the server, a competition price range that describes competitors’ prices for the opportunity based on the received data, the historical data (Herz, Para 0005, the relative attributes of competing offers, “competing offers” is analogous to “competition price range”). However, Herz does not appear to explicitly teach one or more machine learning algorithms that trained the competition price range prediction classifier. In analogous art, Vassilev teaches one or more machine learning algorithms that trained a prediction classifier (Vassilev, Para 0065, implement a machine learning algorithm in order to construct a classifier). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herz to include one or more machine learning algorithms that trained the prediction classifier, as taught by Tan. One of ordinary skill in the art would be motivated to modify the method of Herz to include one or more machine learning algorithms that trained the prediction classifier in order to automate the construction of a prediction classifier, as taught by Vassilev (Para 0066, Machine learning is an algorithmic method known to those skilled in the art, which makes it possible to automate the construction of a prediction classifier F from a set of learning data formed by the balanced data).
Regarding claim 8, Herz- Challapalli in view of Vassilev teaches the method of claim 7, as shown above. Herz teaches wherein generating the plurality of data insights using the set of trained interconnected classifiers and the generated win percentage further comprises: generating, by an intelligent action engine of the server, a plurality of actions to be taken by a client for pursuing the opportunity based on the generated win percentage and the generated competition price range (Herz, Para 0307, predicting the behavior and reactions to offers of our new customer); generating, by an intelligent proposal response generator of the server, one or more options for inclusion in a proposal response associated with the opportunity to provide to a client (Herz, Para 0314, Using a text generation UI, the rule recommendations are expressed to the vendor, she is then empowered with the ability to approve, deny, modify or allow autonomous implementation of the rule recommendations); generating, by an intelligent competition battlecard engine of the server, data representing a strategy for addressing strengths and weaknesses associated with the proposal response (Herz, Para 0314, In some cases it is desirable for the system to recommend if appropriate, that certain pre- existing hand crafted rules should be modified in order to improve accuracy or targeting efficiency); generating, by an intelligent business case engine of the server, data representing a business case for pursuing the opportunity, wherein the data representing the business case comprises (i) cost data, (ii) return on investment (ROI) data, (iii) investment data, and (iv) data for expansion of clientele business (Herz, Para 0008, Predicting the expected profit from making a particular offer, taking into account the expected value of the quantity that the shopper will buy, as well as any long-term costs and benefits, appropriately discounted); 
generating, by a dynamic weightage engine of the server, one or more weights associated with each category of data from the received data and the historical data (Herz, Para 0046, weight may optionally be continually adjusted by the system so as to improve the predictions made by the system); 
and generating, by a dynamic ranking engine of the server, ranked actions associated with the plurality of actions based on the generated one or more weights for the opportunity (Herz, Para 0141, which require the attribute values of different offers or different shoppers to be averaged and/or ordinally ranked).
Regarding claim 9, Herz- Challapalli in view of Vassilev teaches the method of claim 8, as shown above. Herz teaches wherein providing the win percentage and the plurality of data insights regarding the opportunity for output comprises: providing, by the server, the win percentage (Herz, Para 0037, The likelihood of acceptance can be calculated) and the plurality of data insights regarding the opportunity for output to a client device associated with a user seeking to pursue the opportunity (Herz, Para 0009, Helping a shopper locate desirable offers, via searching, filtering, and browsing tools), wherein the plurality of data comprises the plurality of actions, the one or more options for inclusion in the proposal, the data representing the strategy for addressing the strengths and weaknesses associated with the proposal response, the data representing the business case, the one or more weights associated with each category of data, and the ranked data (Herz, Para 009, For example, a shopper might want to find sales, discounts, or other attractive prices on CDS similar in price and musical style to the ones that the shopper has bought in the past).
Regarding claim 10, Herz- Challapalli teaches the method of claim 1, further comprising: receiving, by the server, feedback data that describes corrections to the one or more data predictions for pursing the opportunity (Herz, Para 0046, Other potential sources of passive feedback include an electronic measurement of the extent to which the shopper's pupils dilate while the shopper views the offer); and updating, by the server, the set of trained interconnected classifiers based on the received feedback data (Herz, Para 0140, term weights may be adjusted based on feedback from shoppers, “term weights” is analogous to “classifiers”).
Regarding claim 11, Herz- Challapalli in view of Vassilev teaches the method of claim 1, further comprising: generating, by the server, a model that comprises the set of trained interconnected classifiers (Herz, Para 0140, term weights may be adjusted based on feedback from shoppers, “term weights” is analogous to “classifiers”); and providing, by the server, the generated model for output as a web service (Herz, Para 0295, then the buyers' club subsystem typically establishes a globally accessible bulletin board or World-Wide Web site ).
Claim 17 is the system claim corresponding to the method claim 6, and is analyzed and rejected accordingly.
Claim 18 is the system claim corresponding to the method claim 7, and is analyzed and rejected accordingly.
Claim 19 is the system claim corresponding to the method claim 8, and is analyzed and rejected accordingly.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./
Examiner, Art Unit 2166                                                                                                                                                                                         

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166